DETAILED ACTION
Applicant's amendments and remarks, filed 12/22/20, are fully acknowledged by the Examiner. Currently, claims 1-12, 14, 15, and 18-21 are pending with claims 1, 15, and 21 amended. The following is a complete response to the 12/22/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 15, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yates (US 5,810,811) in view of Lichtman (US 5,611,813).
Regarding claim 1, Yates teaches a surgical end effector comprising: a first jaw member (734), wherein the first jaw member comprises a first electrode configured to be electrically coupled to an energy source (proximal electrodes 752);
An electrically insulative opposing member comprising a contact surface (755a with contact surface facing 755b); and

Yates teaches a distal supply electrode positioned distal of the offset proximal supply electrode (distal half of 751) and aligned with an electrically conductive surface of the first jaw when the first and second jaw member are in the second closed position (751 and 752 are aligned along the same longitudinal axis as in Fig. 18), wherein the distal supply electrode and the electrically conductive surface of the first jaw member are configured to grasp tissue therebetween (distal 751 electrodes and proximal 752 electrodes grasp tissue between the two electrodes), wherein the distal supply electrode is positioned closer to a distal end of the second jaw member than the offset proximal supply electrode (Fig. 17 with distal electrodes 752 are more distal than proximal left electrode 751), and wherein in the second closed position the offset proximal supply electrode is in contact with the electrically insulative opposing member and the distal supply electrode is not in contact with the electrically conductive surface of the first jaw member (offset electrode, left proximal electrode 751 is in contact with 755a, while the distal 751 electrodes do not contact 752).
Regarding claim 3, Yates teaches a distal supply electrode as above, and wherein the offset proximal supply electrode and the distal supply electrode are in electrical contact (751 electrodes are of the same pole, connected via wires 19 and 20).
Regarding claims 4-5, Yates teaches the device further comprises a first insulating layer between the proximal supply electrode and a first portion of the second jaw member (755a between proximal 751 electrodes and the proximal end of the jaw), and a second insulating layer between the distal supply electrode and a second portion of the second jaw member (755a between the distal electrode and the portion of the jaw having the proximal 751 electrodes). Yates further teaches 755a as a single layer as one element.
Regarding claims 6-7, Yates teaches wherein the first jaw member defines a first longitudinal channel and the second jaw member defines a second longitudinal channel (Fig. 18, channels 726, 742 through the jaws), and further teaches a cutting element positioned to extend distally through the longitudinal channels to sever tissue between the first and second jaw members (knife through the knife channel 742).
Regarding claim 8, Yates teaches the channel of the combination would extend through at least a portion of the proximal supply electrode (742 passes through the proximal electrodes of 751).
Regarding claim 9, Yates teaches a distal supply electrode as above. One of ordinary skill in the art would appreciate that this electrode would be positioned distally from the first longitudinal channel as the distal electrode is distal of the jaw and thus the channel.
Regarding claim 10, Yates teaches the longitudinal channels, and further teaches that a proximal portion of the jaw has a first region on a first side and a second region on a second side of a longitudinal channel (the jaws have sections on either side of the channel). One of ordinary skill in the art would appreciate that having a longitudinal channel through the middle of the jaw would split the electrode into at least two regions.
Regarding claim 11, Yates teaches the first and second regions as in claim 10.
One of ordinary skill in the art would appreciate that in the combination with Brustad, the proximal supply electrode may have a third region depending on the length of the proximal supply electrode along with the distal electrode as well as the longitudinal channel.
Regarding claim 12, Yates teaches wherein the distal electrode and electrically conductive surface define grip elements (electrodes 751 and 752 contact and compress tissue to be treated).
Regarding claim 15, Yates teaches a surgical end effector comprising:
a first and a second jaw member pivotable from a first open position to a second closed position (732, 754 pivot from an open to close position to grasp tissue): and
wherein the first and second jaw members define a proximal tissue treatment region and distal tissue treatment region (a proximal treatment region with the proximal electrodes of 751 and 752 and a distal treatment region with the distal 751 and 752 electrodes) and wherein the first jaw member (734) comprises;

an electrically insulative opposing member comprising a contact surface (755a with contact surface facing 732);
wherein the second jaw member comprises, in the proximal tissue treatment region, an offset proximal supply electrode configured to be coupled to a an energy source (751 at a proximal portion of the jaw is offset relative to the longitudinal axis with a knife electrode), wherein the offset proximal supply electrode comprises a contact surface positioned to abut the contact surface of the electrically insulative opposing member of the first jaw member such that when the first and second jaw members are in the second closed position the offset proximal supply electrode is in physical contact with the electrically insulative opposing member of the first jaw member and is not in electrical contact with the first jaw member (proximal electrodes of 751 in contact with 755a and not in contact with 752 as in at least Fig. 17, 18);
wherein in the second closed position, the first and second jaw members define a physical gap between the distal supply electrode and the conductive surface of the first jaw member (space as in col. 4, lines 12-16 between the jaws), and wherein the physical gap is defined by the offset proximal supply electrode contact surface abutting the contact surface of the electrically insulative opposing member (gap defined by the distance between contact with the elements of the jaws by tissue), wherein in the second closed position, the offset proximal supply electrode is in contact with the electrically insulative opposing member and the distal supply electrode is not in contact with the conductive surface of the first jaw member (the electrode at a proximal end is in contact with 755a, while 751 at a distal end is separated from 752 by a longitudinal offset as in Fig. 17).
Yates further teaches wherein the second jaw member further comprises, in the distal tissue treatment region, a distal supply electrode positioned such that when the first and second jaw members are in the 
Regarding claim 19, Yates teaches wherein the distal electrode and electrically conductive surface define grip elements (electrodes 751 and 752 contact and compress tissue to be treated).
Regarding claim 20, Yates teaches a distal supply electrode as above, and wherein the offset proximal supply electrode and the distal supply electrode are in electrical contact (751 electrodes are of the same pole, connected via wires 19 and 20).
Regarding claim 21, Yates teaches a surgical end effector comprising:
a first jaw member comprising a first electrode configured to be electrically coupled to an energy source (734 with electrode 752 connected to a generator similar 60 to Fig. 2);
and an electrically insulating opposing member comprising a contact surface (755a); and
a second jaw member pivotable relative to the first jaw member from a first open position to a closed

wherein the second jaw member comprises: an offset proximal supply electrode configured to be electrically coupled to an energy source (proximal electrode 751 is offset from the longitudinal axis with knife channel 742), wherein the offset proximal supply electrode is positioned to contact an electrically insulative opposing member of the first jaw member when the first and second jaw members are in the closed position (751 contacts 755a in a closed position), wherein the electrically insulative opposing member and the offset proximal supply electrode are configured to capture tissue therebetween (755a and 751 capture tissue to form a gap), wherein the offset proximal supply electrode is offset with respect to a longitudinal axis of the second jaw member (751 at the proximal end is offset relative to the longitudinal axis, on either side of the knife channel).
Yates further teaches a distal supply electrode that is positioned distal of the offset proximal supply electrode (distal electrodes of 751) and is aligned with a conductive surface of the first jaw member when the first and second jaw members are in the closed position (751 is aligned with 752 along opposing surfaces as in Fig. 18), wherein the distal supply electrode is closer to a distal end of the second jaw member than the offset proximal supply electrode (distal 751 electrodes are more distal than the proximal 751 electrodes); and
wherein in the closed position, the offset proximal supply electrode is in contact with the electrically insulative opposing member and the distal supply electrode is not in contact with the conductive surface of the first jaw member (offset electrode, left proximal electrode 751 is in contact with 755a, while the distal 751 electrodes do not contact 752).Yates teaches the distal supply electrode is configured to apply bipolar electrosurgical energy to tissue (abst.), but is silent regarding applying monopolar electrosurgical energy to the tissue.However, Lichtman teaches forceps with electrodes configured to apply bipolar and monopolar energy .
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yates, in view of Lichtman, in further view of Brustad (US 2012/0136347).
Regarding claim 2, Yates is silent wherein the distal supply electrode comprises a distal electrode portion that extends distally over at least a portion of a distal edge of the second jaw member. However, Brustad teaches electrodes of jaw members, with an electrode (205) that extends over a distal edge of a jaw (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify Yates with the electrode extending over the jaw of the electrode, as taught by Brustad, by moving all the electrodes distally. This would allow for the electrode to at least cover the jaw and allow for treatment further than the jaw body.
Claims 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yates, in view of Lichtman, in further view of Dietz (US 2011/0306966).
Regarding claim 14, Yates is silent regarding the electrically insulative opposing member comprises a PTC material. However, Dietz teaches a PTC material between an electrode and electrode body (1292 between 1290 and 1285 as in at least Figs. 19a-c).
It would have been obvious to one of ordinary skill in the art to make the electrically insulative opposing member a PTC material, as taught by Dietz. This would regulate energy flow through tissue.
Regarding claim 18, Yates is silent regarding the electrically insulative opposing member comprises a PTC material. However, Dietz teaches a PTC material between an electrode and electrode body (1292 between 1290 and 1285 as in at least Figs. 19a-c).It would have been obvious to one of ordinary skill in the art to make the electrically insulative opposing member a PTC material, as taught by Dietz. This would regulate energy flow through tissue.
Response to Arguments
Applicant’s arguments, see the remarks, filed 12/22/20, with respect to the rejection(s) of claim(s) 1, 15, and 21 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lichtman as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/BO OUYANG/Examiner, Art Unit 3794